            Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 1 of 43




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  AERITAS, LLC,

                                                    Case No. 6:20-cv-00141
                 Plaintiff

                                                    JURY TRIAL DEMANDED
                 v.

  CATHAY PACIFIC AIRWAYS LTD

                 Defendant




                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aeritas, LLC (“Aeritas” or “Plaintiff”) files this Complaint for patent

infringement against Cathay Pacific Airways LTD (“Defendant”), and alleges as

follows:

                              NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under 35 U.S.C. § 1 et

seq.

                                        PARTIES

       2.       Aeritas is a limited liability company organized and existing under the

laws of the State of Texas with its principal place of business in Dallas, Texas.

       3.       Upon information and belief, Cathay Pacific Airways LTD is a foreign

corporation.
            Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 2 of 43




                              JURISDICTION AND VENUE

       4.        This Court has original jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.        Upon information and belief, Defendant is subject to personal

jurisdiction of this Court based upon it having regularly conducted business,

including the acts complained of herein, within the State of Texas and/or deriving

substantial revenue from goods and services provided to individuals in Texas and in

this District.




COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 2
            Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 3 of 43




       6.       Venue is proper in this District under 28 U.S.C. § 1400 because

Defendant has committed acts of infringement and has regular and established

places of business in this judicial district.

                    OVERVIEW OF THE CATHAY PACIFIC APP

       7.       Defendant provides for its customers use the Cathay Pacific App, which

is available for use with iOS and Android devices:




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 3
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 4 of 43




https://apps.apple.com/us/app/cathay-pacific/id305038764




COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 4
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 5 of 43




https://play.google.com/store/apps/details?id=com.xs2theworld.cxmobile&hl=en_US

      The Cathay Pacific App requires a connection to a server in order to operate:




COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 5
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 6 of 43




      The Cathay Pacific App provides notifications to the user:




https://developer.android.com/guide/topics/permissions/requesting.html




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 6
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 7 of 43




https://developer.android.com/guide/topics/permissions/normal-permissions.html




      The Cathay Pacific App provides notifications that deliver messages to the

user based on notification criteria:




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 7
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 8 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 8
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 9 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                      PAGE | 9
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 10 of 43




      The Cathay Pacific App shows currently tracked flights and booked flights:




COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 10
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 11 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 11
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 12 of 43




      When location access is enabled, the Cathay Pacific App provides

notifications, such as delays, cancellations, etc:




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 12
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 13 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 13
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 14 of 43




      After providing a notification, the Cathay Pacific App receives additional data

from the user when the user accesses the notification:




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 14
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 15 of 43




         The Cathay Pacific App allow users to search for a destination using spoken

input:




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 15
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 16 of 43




      The Cathay Pacific App obtains access to and uses the location of the user’s

device:




COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 16
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 17 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 17
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 18 of 43




      The Cathay Pacific App uses the spoken input in the process of searching for a

location:




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 18
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 19 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 19
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 20 of 43




      The Cathay Pacific App uses spoken input in the process of booking a flight:




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 20
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 21 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 21
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 22 of 43




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 22
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 23 of 43




      The Cathay Pacific App uses the spoken input to obtain a list of possible

airports:




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 23
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 24 of 43




      The Cathay Pacific App provides additional information after the process of

booking a flight using the spoken input:




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 24
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 25 of 43




      The Cathay Pacific App provides for mobile check-in and generation of a

mobile boarding pass:




https://play.google.com/store/apps/details?id=com.xs2theworld.cxmobile&hl=en_US




COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 25
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 26 of 43




                                   COUNT I
                   (Infringement of U.S. Patent No. 7,706,819)

      8.      Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

      9.      Plaintiff is the owner, by assignment, of U.S. Patent No. 7,706,819 (the

“’819 Patent”), entitled MIXED-MODE INTERACTION, which issued on April 27,

2010. A copy of the ’819 Patent is attached as Exhibit PX-819.

      10.     The ’819 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

      11.     Defendant has been and is now infringing one or more claims of the ’819

Patent under 35 U.S.C. § 271 by making and using the Cathay Pacific App with users’

iOS and Android devices in the United States without authority.

      12.     Defendant has also infringed the ’819 Patent by encouraging users of

the Cathay Pacific App to use the user’s iOS or Android devices with the Cathay

Pacific App to practice the claims of the ’819 Patent. Defendant has notice of the ’819

Patent at least as of the date of service of this complaint.

      13.     Claim 1 recites:

              1.    A method comprising:

                    receiving spoken input from a wireless communication device;

                    obtaining data identifying a current location of the wireless

                           communication device;

                    based on the current location of the wireless communication

                           device and the spoken input, retrieving information;


COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 26
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 27 of 43




                    delivering, to the wireless communication device by a notification

                          server, a non-verbal response to the spoken input, the non-

                          verbal response based on the retrieved information and

                          including   a   drill-down   menu    by   which   additional

                          information related to the retrieved information can be

                          obtained; and

                    providing additional information related to the retrieved

                          information in response to receipt of at least one additional

                          input provided via the drill-down menu.

      14.    More particularly, Defendant infringes at least claim 1 of the ’819

Patent. Defendant receives spoken input from a wireless communication device (e.g.,

when a user searches for a location or specific airport using voice input). Defendant

obtains data identifying the current location of the mobile device (e.g., as evidenced

by permissions required to access the device’s location and subsequent provision of

location-based information). Based on the location and the spoken input, Defendant

retrieves information (e.g., the nearby airport subject to the voice search). Defendant

delivers to the wireless device by a notification server, a non-verbal response to the

spoken input, the non-verbal response based on the retrieved information and

including a scroll-down menu by which additional information related to the retrieved

information can be obtained (e.g., the nearby airport subject to the voice search).

Defendant provides additional information related to the retrieved information in




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 27
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 28 of 43




response to receipt of at least one additional input provided via the scroll-down menu

(e.g., price, availability and other flight information).

       15.    Aeritas has been damaged by Defendant’s infringing activities.

                                   COUNT II
                   (Infringement of U.S. Patent No. 10,362,160)

       16.    Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

       17.    Plaintiff is the owner, by assignment, of U.S. Patent No. 10,362,160 (the

“’160 Patent”), entitled MIXED-MODE INTERACTION, which issued on July 23,

2019. A copy of the ’160 Patent is attached as Exhibit PX-160.

       18.    The ’160 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

       19.    Defendant has been and is now infringing one or more claims of the ’160

Patent under 35 U.S.C. § 271 by making and using the Cathay Pacific App with users’

iOS and Android devices in the United States without authority.

       20.    Defendant has also infringed the ’160 Patent by encouraging users of

the Cathay Pacific App to use the user’s iOS or Android devices with the Cathay

Pacific App to practice the claims of the ’160 Patent. Defendant has notice of the ’160

Patent at least as of the date of service of this complaint.

       21.    Claim 1 recites:

              1.    Apparatus, comprising:

                     a processor;

                     computer memory holding computer program instructions to:


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 28
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 29 of 43




                   receive first data indicating a permission to provide a mobile

                         device user a notification, the notification having an

                         associated notification criteria;

                   at a given time, receive information identifying a determined

                         location of a mobile device;

                   based at least in part on a determined location of the mobile

                         device and the notification criteria, to provide to the mobile

                         device the notification, the notification being associated at

                         the mobile device with one of: an audible, visual and tactile

                         alert;

                   receive second data as a result of an input being received at the

                         mobile device following the notification;

                   retrieve information associated with the input and the

                         determined location of the mobile device; and

                   provide to the mobile device a response to the input, the response

                         based on the retrieved information.

      22.   More particularly, Defendant infringes at least claim 1 of the ’160

Patent. On information and belief, Defendant employ a processor and computer

memory holding computer program instructions to perform the functions described

herein. Defendant receives information indicating that the user has provided

permission to provide notifications to the user. Defendant asks for permission to

obtain the user’s location and obtains the user’s location if permission is granted.



COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 29
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 30 of 43




When location access is granted, the Defendant provides a notification to the user,

based on the location, alerting that the user can check into a flight, that there is a

delay, a flight cancelation, or a change in departure location. Defendant receives

additional data in the form of touchscreen input when the user responds to the

notification, which launches a page corresponding to the notification. Defendant then

displays a relevant page and provides additional information related to the

notification.

       23.      Aeritas has been damaged by Defendant’s infringing activities.

                                    COUNT III
                     (Infringement of U.S. Patent No. 9,390,435)

       24.      Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

       25.      Plaintiff is the owner, by assignment, of U.S. Patent No. 9,390,435 (the

“’435 Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’435 Patent is attached as Exhibit PX-435.

       26.      The ’435 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

       27.      Defendant has been and is now infringing one or more claims of the ’435

Patent under 35 U.S.C. § 271 by making and using the Cathay Pacific App with users’

iOS and Android devices and servers in the United States without authority.

       28.      Defendant has also infringed the ’435 Patent by encouraging users of

the Cathay Pacific App to use the user’s iOS or Android devices with the Cathay




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 30
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 31 of 43




Pacific App to practice the claims of the ’435 Patent. Defendant has notice of the ’435

Patent at least as of the date of service of this complaint.

      29.    Claim 1 recites:

                    1.     Apparatus, comprising:

                                  a processor;

                                  computer memory holding computer program

                           instructions to:

                                  receive first data indicating a permission to provide

                           a mobile device user a notification, the notification having

                           an associated notification criteria;

                                  at a given time, determine a location of a mobile

                           device;

                                  based at least in part on a determined location of

                           the mobile device and the notification criteria, to provide

                           to the mobile device the notification, the notification being

                           associated at the mobile device with one of: an audible,

                           visual and tactile alert;

                                  receive second data as a result of an input being

                           received at the mobile device following the notification;

                                  retrieve information associated with the input and

                           the determined location of the mobile device; and




COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 31
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 32 of 43




                                   provide to the mobile device a response to the

                             input, the response based on the retrieved information.

       30.      More particularly, Defendant infringes at least claim 1 of the ’435

Patent. On information and belief, Defendant employs a processor and computer

memory holding computer program instructions to perform the functions described

herein. Defendant receives information indicating that the user has provided

permission to provide notifications to the user. Defendant asks for permission to

obtain the user’s location and obtains the user’s location if permission is granted.

When location access is granted, the Defendant provides a notification to the user,

based on the location, alerting that the user can check into a flight, that there is a

delay, a flight cancelation, or a change in departure location. Defendant receives

additional data in the form of touchscreen input when the user responds to the

notification, which launches a page corresponding to the notification. Defendant then

displays a relevant page and provides additional information related to the

notification.

       31.      Aeritas has been damaged by Defendant’s infringing activities.

                                    COUNT IV
                     (Infringement of U.S. Patent No. 9,888,107)

       32.      Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

       33.      Plaintiff is the owner, by assignment, of U.S. Patent No. 9,888,107 (the

“’107 Patent”), entitled MIXED-MODE INTERACTION, which issued on February 6,

2018. A copy of the ’107 Patent is attached as Exhibit PX-107.


COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 32
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 33 of 43




      34.    The ’107 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

      35.    Defendant has been and is now infringing one or more claims of the ’107

Patent under 35 U.S.C. § 271 by making and using the Cathay Pacific App with users’

iOS and Android devices in the United States without authority.

      36.    Defendant has also infringed the ’107 Patent by encouraging users of

the Cathay Pacific App to use the user’s iOS or Android devices with the Cathay

Pacific App to practice the claims of the ’107 Patent. Defendant has notice of the ’107

Patent at least as of the date of service of this complaint.

      37.    Claim 5 recites:

             5.     Apparatus, comprising:

                    a processor;

                    computer memory holding computer program instructions to:

                    receive first data indicating a permission to provide a mobile

                           device user a notification, the notification having an

                           associated notification criteria;

                    at a given time, determine a location of a mobile device;

                    based at least in part on a determined location of the mobile

                           device and the notification criteria, to provide to the mobile

                           device the notification, the notification being associated at

                           the mobile device with one of: an audible, visual and tactile

                           alert;



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 33
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 34 of 43




                   receive second data as a result of an input being received at the

                          mobile device following the notification;

                   retrieve information associated with the input and the

                          determined location of the mobile device; and

                   provide to the mobile device a response to the input, the response

                          based on the retrieved information;

                   wherein the computer program instructions comprise a rules

                          engine that comprises first and second components, a first

                          component that evaluates the notification criteria, and a

                          second component that executes notification rules.

      38.    More particularly, Defendant infringes at least claim 5 of the ’107

Patent. On information and belief, Defendant employs a processor and computer

memory holding computer program instructions to perform the functions described

herein. Defendant receives information indicating that the user has provided

permission to provide notifications to the user. Defendant asks for permission to

obtain the user’s location and obtains the user’s location if permission is granted.

When location access is granted, the Defendant provides a notification to the user,

based on the location, alerting that the user can check into a flight, that there is a

delay, a flight cancelation, or a change in departure location. Defendant receives

additional data in the form of touchscreen input when the user responds to the

notification, which launches a page corresponding to the notification. Defendant then

displays a relevant page and provides additional information related to the



COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 34
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 35 of 43




notification. Upon matching flight notification with the user’s saved flight based on

location, the Defendant provides a visual notification based on a rules engine

evaluating notification criteria.

      39.     Aeritas has been damaged by Defendant’s infringing activities.

                                   COUNT V
                   (Infringement of U.S. Patent No. 8,620,364)

      40.     Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

      41.     Plaintiff is the owner, by assignment, of U.S. Patent No. 8,620,364 (the

“’364 Patent”), entitled MIXED-MODE INTERACTION, which issued on December

31, 2013. A copy of the ’364 Patent is attached as Exhibit PX-364.

      42.     The ’364 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

      43.     Defendant has been and is now infringing one or more claims of the ’364

Patent under 35 U.S.C. § 271 by making and using the Cathay Pacific App with users’

iOS and Android devices in the United States without authority.

      44.     Defendant has also infringed the ’364 Patent by encouraging users of

the Cathay Pacific App to use the user’s iOS or Android devices with the Cathay

Pacific App to practice the claims of the ’364 Patent. Defendant has notice of the ’364

Patent at least as of the date of service of this complaint.

      45.     Claim 1 recites:

              1.    Apparatus, comprising:

                    a processor;


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 35
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 36 of 43




                  computer memory holding computer program instructions to

                        execute a rules engine that correlates data identifying a

                        location of a mobile communication device, consumer

                        interest data, data associated with one or more inventory

                        attributes, and notification criteria that defines when a

                        notification is to be delivered to the mobile communications

                        device and a type of such notification, and to generate a

                        message for delivery to the mobile communication device if

                        at least one matching rule in the rules engine is triggered

                        and the notification criteria are met, the message

                        identifying one or more suppliers in the location with

                        inventory that a user of the mobile communication device

                        has expressed an interest in as indicated by the consumer

                        interest data; and

                  computer memory holding computer program instructions

                        executed by the processor to selectively deliver the message

                        to the mobile communications device according to the

                        notification criteria.

      46.   More particularly, Defendant infringes at least claim 1 of the ’364

Patent. On information and belief, Defendant employs a processor and computer

memory holding computer program instructions to perform the functions described

herein. Defendant receives information indicating that the user has provided



COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 36
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 37 of 43




permission to provide notifications to the user. Defendant asks for permission to

obtain the user’s location and obtains the user’s location if permission is granted.

When location access is granted, the Defendant obtains the user’s location. Defendant

stores consumer interest items such as booked flights and tracked flights. Defendant

stores data associated with available inventory, such as whether a flight is available

on a certain date, etc. Defendant stores notification criteria to define when

notifications are to be delivered to the user including the type of notification.

Defendant utilizes a rules engine to evaluate when notification criteria are met. If

the notification criteria are met, Defendant generates a message to be delivered to

the user. The message identifies a supplier, such as an airport in the location of

interest to the user. If the appropriate criteria are met, Defendant delivers the

message to the user.

      47.     Aeritas has been damaged by Defendant’s infringing activities.

                                  COUNT VI
                   (Infringement of U.S. Patent No. 7,933,589)

      48.     Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

      49.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,933,589 (the

“’589 Patent”), entitled METHOD AND SYSTEM FOR FACILITATION OF

WIRELESS E-COMMERCE TRANSACTIONS, which issued on April 26, 2011. A

copy of the ’589 Patent is attached as Exhibit PX-589.

      50.     The ’589 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 37
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 38 of 43




      51.    Defendant has been and is now infringing one or more claims of the ’589

Patent under 35 U.S.C. § 271 by making and using the Cathay Pacific App with users’

iOS and Android devices in the United States without authority.

      52.    Defendant has also infringed the ’589 Patent by encouraging users of

the Cathay Pacific App to use the user’s iOS or Android devices with the Cathay

Pacific App to practice the claims of the ’589 Patent. Defendant has notice of the ’589

Patent at least as of the date of service of this complaint.

      53.    Claim 39 recites:

             39.    A method for facilitating a wireless transaction, comprising:

                    at a first time, receiving a transaction request from a transaction

                           requester using a wireless communications device, the

                           transaction request associated with a wireless transaction

                           defined by an authorization with respect to a product or

                           service, and a multi-stage fulfillment action associated

                           with the authorization, the fulfillment action including

                           personal bodily access into a physical location or structure

                           using the wireless communication device;

                    transmitting,    to   said   wireless   communication   device,   a

                           transaction code in response to the authorization of the

                           transaction request, the transaction code being a two

                           dimensional (2D) image that encodes information in two

                           dimensions and is configured such that it is capable of



COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 38
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 39 of 43




                          being output from the wireless communication device and

                          optically scanned for authorizing the given action;

                   at a second time distinct from the first time, and only if it is

                          determined at the second time that a user of the wireless

                          communication device is authorized to use the transaction

                          code transmitted to the wireless communication device to

                          facilitate the wireless transaction, optically scanning the

                          transaction code from the visual display of the wireless

                          communication device to partially complete the wireless

                          transaction; and

                   at a third time distinct from the first time and the second time

                          and while the wireless transaction remains only partially

                          complete, optically scanning the transaction code from the

                          visual display of the wireless communication device to

                          complete the wireless transaction and authorize personal

                          bodily entry into the physical location or structure.

      54.    More particularly, Defendant infringe at least claim 39 of the ’589

Patent. On information and belief, when used, the Cathay Pacific mobile app receives

a transaction request associated with the reservation and purchase of a boarding pass

for air travel. The mobile boarding pass provides for personal bodily access to the

secured area of an airport in order to board the plane for travel. The mobile boarding

pass includes a two-dimensional bar code image, which is displayable by the mobile



COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 39
          Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 40 of 43




device for access to the secured area. To gain access to the secured area, the mobile

boarding pass is scanned. Subsequently, the same mobile boarding pass provides for

personal bodily access to the plane for the booked flight. To gain access to the plane,

the mobile boarding pass is scanned.

      55.     Aeritas has been damaged by Defendant’s infringing activities.

                                  COUNT VII
                   (Infringement of U.S. Patent No. 7,209,903)

      56.     Aeritas incorporates paragraphs 1 through 7 as though fully set forth

herein.

      57.     Plaintiff is the owner, by assignment, of U.S. Patent No. 7,209,903 (the

“’903 Patent”), entitled METHOD AND SYSTEM FOR FACILITATION OF

WIRELESS E_COMMERCE TRANSACTIONS, which issued on April 24, 2007. A

copy of the ’903 Patent is attached as Exhibit PX-903.

      58.     The ’903 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

      59.     Defendant has been and is now infringing one or more claims of the ’903

Patent under 35 U.S.C. § 271 by making and using the Cathay Pacific App with users’

iOS and Android devices in the United States without authority.

      60.     Defendant has also infringed the ’903 Patent by encouraging users of

the Cathay Pacific App to use the user’s iOS or Android devices with the Cathay

Pacific App to practice the claims of the ’903 Patent. Defendant has notice of the ’903

Patent at least as of the date of service of this complaint.

      61.     Claim 22 recites:


COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 40
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 41 of 43




            22.   A method facilitating a wireless transaction, said transaction

            involving a payment obligation on behalf of a requester and a fulfillment

            obligation on behalf of a provider to provide a product or service,

            comprising:

            receiving, by a transaction fulfillment system, a transaction request for

                  a product or service from a transaction requester that has

                  indicated an acceptance of an obligation to pay for said product or

                  service;

            verifying an identity of the transaction requester;

            communicating a transaction code from the transaction fulfillment

                  system to a wireless communication device after verifying the

                  identity of the transaction requester, said code representative of

                  said transaction requested;

            optically scanning, by the transaction fulfillment system, the

                  transaction code from a visual display of the wireless

                  communication device in fulfillment of said transaction for a

                  product or service; and

            triggering, by said transaction fulfillment system, a wireless transaction

                  fulfillment event in response to optically scanning said first

                  transaction code whereby said provider fulfills said obligation to

                  provide said product or service and said requested product or

                  service is received.



COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 41
        Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 42 of 43




       62.    More particularly, Defendant infringes at least claim 2 of the ’903

Patent. On information and belief, when used, the Cathay Pacific mobile app receives

a transaction request associated with the reservation and purchase of a boarding pass

for air travel. In the process of booking air travel, the user provides user identification

information, which is verified. The mobile boarding pass provides for personal bodily

access to a plane. The mobile boarding pass includes a two-dimensional bar code

image, which is displayable by the mobile device for access to a plane for travel. To

gain access to the plane, the mobile boarding pass is scanned.

       63.    Aeritas has been damaged by Defendant’s infringing activities.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court enter judgment

against Defendant:

       1.     declaring that the Defendant has infringed the ’819, the ’160, the ’435,

              the ’107, the ’364, the ’589, and the ’903 Patents;

       2.     awarding Plaintiff its damages suffered as a result of Defendant’s

              infringement of the ’819, the ’160, the ’435, the ’107, the ’364, the ’589,

              and the ’903 Patents;

       3.     awarding Plaintiff its costs, attorneys’ fees, expenses, and interest; and

       4.     granting Plaintiff such further relief as the Court finds appropriate.

                                   JURY DEMAND

       Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.




COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 42
       Case 6:20-cv-00141-ADA Document 1 Filed 02/24/20 Page 43 of 43




      Dated: February 24, 2020      Respectfully submitted,

                                    /s/ Raymond W. Mort, III
                                    Raymond W. Mort, III
                                    Texas State Bar No. 00791308
                                    raymort@austinlaw.com

                                    THE MORT LAW FIRM, PLLC
                                    100 Congress Ave, Suite 2000
                                    Austin, Texas 78701
                                    Tel/Fax: (512) 865-7950

                                    ATTORNEYS FOR PLAINTIFF
                                    AERITAS, LLC




COMPLAINT FOR PATENT INFRINGEMENT                                   PAGE | 43
